DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21, 23-24, 34, and 36-37 are is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Levin (US 6,078,830)
Regarding claims 21 and 34, Levin discloses an elongate flexible catheter extending along a longitudinal axis and terminating at a distal opening (view figure 1 for overview of catheter and figure 2 with distal opening), wherein the elongate flexible catheter includes a lumen (central lumen 44) extending along the longitudinal axis and terminating at the distal opening; and a circuit assembly including a plurality of conductors wrapped in a spiral configuration around the catheter and the lumen extending therethrough (view figure 3 for spiral wound conductors 112 connected to electrodes 56, 58 and 60) at the distal end (application of the device is disclosed in column 4, lines 41-64; column 6, line 49-column 7, line 34 discuss the catheter structure).  
Regarding claims 23 and 36, Levin discloses the tissue treatment assembly of claim 21 wherein at least one of the plurality of conductors of the circuit assembly is coupled to an electrode (electrodes 56, 58 and 60).  
Regarding claims 24 and 37, Levin discloses the tissue treatment assembly of claim 23 wherein the electrode is configured for direct contact with fluid or tissue in an environment external to the elongate flexible catheter (column 4, lines 41-64).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 25-33 and 38-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8,894,643. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and the previously patented invention are directed towards and elongate energy delivery device with a fluid barrier projecting distally of the distal opening of the elongate flexible energy delivery device and configurable between a low profile and a deployed profile, wherein in the deployed profile, the fluid barrier defines an open area in fluid communication with the distal opening of the elongate flexible energy delivery device and with an environment external to the fluid barrier, wherein a distal end of at least one of the plurality of conductors is coupled to the fluid barrier. 
Claims 25-33 and 38-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,111,705. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and the previously patented invention are directed towards and elongate energy delivery device with a fluid barrier projecting distally of the distal opening of the elongate flexible energy delivery device and configurable between a low profile and a deployed profile, wherein in the deployed profile, the fluid barrier defines an open area in fluid communication with the distal opening of the elongate flexible energy delivery device and with an environment external to the fluid barrier, . 

Conditionally Allowable Subject Matter
Claims 25-33 and 38-42 (claims 26-33 and 39-42 are objected due to their dependency on claims 25 and 38 and are not separately allowable) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patenting rejection is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose the tissue treatment assembly as claimed. The prior art fails to disclose the specific arrangement of the circuit assembly including a plurality of conductors wrapped in a spiral configuration further comprising a fluid barrier projecting distally of the distal opening of the elongate flexible energy delivery device and configurable between a low profile and a deployed profile, wherein in the deployed profile, the fluid barrier defines an open area in fluid communication with the distal opening of the elongate flexible energy delivery device and with an environment external to the fluid barrier, wherein a distal end of at least one of the plurality of conductors is coupled to the fluid barrier.  The prior art fails to disclose this relationship between the elements as claimed.
The cited references alone or in combination fail disclose the cited arrangement and one of ordinary skill would not create the claimed end effector in the claimed arrangement without the motivation provided by the applicant.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21, 23-24, 34 and 36-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With the applicant’s removal of the previously claimed energy delivery device, new art has been issued. Levin, as discussed above, discloses a catheter with a central lumen and a spiral wound plurality of conductors. The claims are anticipated by the newly added reference Levin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-7103. The examiner can normally be reached Monday, Tuesday and Thursday 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571)272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.L.Z/           Examiner, Art Unit 3794                                                                                                                                                                                             
/MICHAEL F PEFFLEY/           Primary Examiner, Art Unit 3794